                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL BROWN,

               Plaintiff,

       v.                                                   Case No. 19-CV-1285

MILWAUKEE COUNTY JAIL
and SHERIFF DAVID CLARKE,

               Defendants.


                                    SCREENING ORDER


       Plaintiff Michael Brown, an inmate confined at the Drug Abuse Correctional Center,

filed a pro se complaint under 42 U.S.C. § 1983 alleging that the defendants violated his rights

under federal law while he was in custody at the Milwaukee County Jail. This matter is now

before me on Brown’s motion for leave to proceed without prepaying the filing fee and for

screening his complaint.

   1. Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act (“PLRA”) applies to this case because Brown was

a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows the court

to give a prisoner plaintiff the ability to proceed with his case without prepaying the civil case

filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the prisoner must pay an initial partial

filing fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id.




            Case 2:19-cv-01285-NJ Filed 08/27/20 Page 1 of 7 Document 9
       On September 5, 2019 the court ordered Brown to pay an initial partial filing fee of

$4.99. (Docket # 5.) Brown paid that fee on September 23, 2019. I will grant Brown’s motion

for leave to proceed without prepaying the filing fee. He must pay the remainder of the filing

fee over time in the manner explained at the end of this order.

   2. Screening the Complaint

       2.1 Federal Screening Standard

       Under the PLRA, I must screen complaints brought by prisoners seeking relief from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). I

must dismiss a complaint if the prisoner raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, I apply the same standard that

applies to dismissals under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896,

899 (7th Cir. 2012)). To state a claim, a complaint must include “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

complaint must contain enough facts, accepted as true, to “state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that someone

deprived him of a right secured by the Constitution or the laws of the United States, and that
                                                2



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 2 of 7 Document 9
whoever deprived him of this right was acting under color of state law. D.S. v. E. Porter Cty.

Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). I construe pro se complaints liberally and holds them to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       2.2 Brown’s Allegations

       Brown alleges that he was illegally detained at the Milwaukee County Jail between

June 2018 and August 2018. This was the second time he was detained based on a dismissed

arrest warrant from Kansas City. When the district attorney failed to provide the

documentation about his arrest and/or criminal charges, a judge ordered him released from

custody. He seeks damages for the “illegal detainment of [his] person in 2014 and 2018.”

       2.3 Analysis

       Brown’s complaint is short on allegations. But construed liberally, Brown attempts to

assert a claim related to his alleged unlawful imprisonment in the Milwaukee County Jail,

which is cognizable under the Fourth Amendment. Knox v. Smith, 342 F.3d 651, 657 (7th

Cir.2003) (noting that wrongful detention by a state official is a Fourth Amendment violation

actionable under 42 U.S.C. § 1983). However, his complaint does not state a claim because

he has named one improper defendant (the jail) and one defendant against whom he makes

no factual allegations (former Sheriff Clarke).

       First, the Milwaukee County Jail is not a proper defendant because § 1983 allows a

plaintiff to sue a “person” who, acting under color of law, violates his constitutional rights.

The jail is not a person. It is not an individual subject to suit under §1983. It is true that under

some circumstances, a municipality—which is not a person—may be sued under § 1983. See
                                                  3



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 3 of 7 Document 9
Monell v. Dep’t of Social Serv’s of City of New York, 436 U.S. 658 (1978). But Federal Rule of Civil

Procedure 17(b) says that a defendant in a federal lawsuit must have the legal capacity to be

sued. State law determines whether an entity has that capacity. Webb v. Franklin County Jail,

Case No. 16-cv-1284, 2017 WL 914736, at *2 (S.D. Ill. Mar. 8, 2017). In Wisconsin, the jail

is an arm of the sheriff’s department. Under Wisconsin law, the sheriff’s department is an arm

of the County. See Abraham v. Piechowski, 13 F. Supp.2d 870, 877–79 (E.D. Wis. 1998). This

means that neither the jail nor the sheriff’s department are “legal entit[ies] separable from the

county government which [they] serve[] . . . .” Whiting v. Marathon C’nty Sheriff’s Department,

382 F.3d 700, 704 (7th Cir. 2004)).

       And while defendant former Sheriff Clarke could be a proper defendant, Brown does

not include any allegations against him in his complaint. Section 1983 limits liability to public

employees who are personally responsible for a constitutional violation. Burks v. Raemisch,

555 F.3d 592, 595–96 (7th Cir. 2009). That is, for liability to attach, the individual defendant

must have caused or participated in a constitutional violation. Hildebrandt v. Illinois Dept. of

Natural Resources, 347 F.3d 1014, 1039 (7th Cir. 2003). Brown’s complaint does not explain

how Clarke was involved. If Brown named Clarke as a supervisor because he was the head of

the sheriff’s department (and the jail), then he should say so. Brown should also be aware that

Clarke being the sheriff is not enough in and of itself. The personal responsibility requirement

applies, and, with respect to supervisors, it is satisfied if the constitutional deprivation occurs

at the supervisor’s direction or with the supervisor’s knowledge and consent. Id. In other

words, the supervisor “must know about the conduct and facilitate it, approve it, condone it,

or turn a blind eye.” Id. (quoting Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)). For


                                                 4



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 4 of 7 Document 9
Brown to name Clarke as a defendant, then, Clarke must have been directly involved in

Brown’s allegedly unlawful confinement or must have known about and condoned it.

       Because Brown’s complaint fails to state a claim against either defendant, I will give

him an opportunity to amend his complaint. When writing his amended complaint, Brown

should include enough facts to answer to the following questions: (1) Who violated his

constitutional rights?; (2) What did each person do to violate his rights?; (3) Where did each

person violate his rights?; and (4) When did each person violate his rights? Brown’s amended

complaint does not need to be long or contain legal language or citations to statutes or cases,

but it does need to provide the court and each defendant with notice of what each defendant

allegedly did or did not do to violate his rights. Brown should focus on the individuals

personally involved in his incarceration.

       I am also enclosing a copy of the complaint form and instructions. Brown must list all

of the defendants in the caption of his amended complaint. He should use the spaces on pages

two and three to allege the key facts that give rise to the claims he wishes to bring, and to

describe which defendants he believes committed the violations that relate to each claim. If

the space is not enough, Brown may use up to five additional sheets of paper. The amended

complaint takes the place of the prior complaint and must be complete, without reference to

his prior complaint. Brown must submit his amended complaint by September 28, 2020 if he

wishes to continue with this case. If he fails to do so or ask for more time to do so, I will

dismiss his case and issue him a strike under 28 U.S.C. § 1915(g).

       THEREFORE, IT IS ORDERED that Brown’s motion for leave to proceed without

prepaying the filing fee (Docket # 2) is GRANTED.

       IT IS FURTHER ORDERED that the complaint fails to state a claim.
                                              5



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 5 of 7 Document 9
       IT IS FURTHER ORDERED that Brown may file an amended complaint that

complies with the instructions in this order on or before September 28, 2020. If Brown files

an amended complaint by the deadline, I will screen the amended complaint under 28 U.S.C.

§ 1915A. If Brown does not file an amended complaint by the deadline, I will dismiss this

case based on his failure to state a claim in his original complaint and will issue him a “strike”

under 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that the Clerk’s Office mail Brown a blank prisoner

complaint form and a copy of the guide entitled “Answers to Prisoner Litigants’ Common

Questions,” along with this order.

       IT IS FURTHER ORDERED that the agency having custody of Brown shall collect

from his institution trust account the $344.01 balance of the filing fee by collecting monthly

payments from Brown’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to Brown trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §

1915(b)(2). The payments shall be clearly identified by the case name and number assigned

to this case. If Brown is transferred to another county, state, or federal institution, the

transferring institution shall forward a copy of this order along with his remaining balance to

the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge

of the agency where Brown is confined.




                                                6



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 6 of 7 Document 9
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions 1 must submit all correspondence and case filings to institution staff, who

will scan and e-mail documents to the court. Plaintiffs who are inmates at all other prison

facilities must submit the original document for each filing to the court to the following

address:

                              Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              362 United States Courthouse
                              517 E. Wisconsin Avenue
                              Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It

will only delay the processing of the matter.

       Brown is further advised that failure to make a timely submission may result in the

dismissal of this case for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information

not being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 27th day of August, 2020.

                                                     BY THE COURT:


                                                     ______________________________
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional
Institution, Waupun Correctional Institution, Dodge Correctional Institution, Wisconsin
Secure Program Facility, Columbia Correctional Institution, and Oshkosh Correctional
Institution.
                                           7



           Case 2:19-cv-01285-NJ Filed 08/27/20 Page 7 of 7 Document 9
